DETAILED ACTION
Response to Amendment
The Amendment filed on 02/09/2022 has been entered.
Applicant’s amendment to claim 10 overcome the 101 (software per se) rejection to claims 10-18. The amendment adds "the computer system including one or more processors and memory storing computer-executable files, wherein the computer-executable files, when executed by the one or more processors, cause the computer system to perform a method" which clearly shows the hardware components of the claimed computer system.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fail to explicitly disclose each and every limitation recited in independent claim 1, especially “wherein the multimedia device is selected from a plurality of multimedia devices of a multimedia playback system that transmits data in a second data format between the plurality of multimedia devices by using private line network, the second data format being different from the first data format; wherein the signaling server establishes a connection to the multimedia device and performs information exchange and parameter negotiation with the multimedia device, and the data transmission proxy server transmits audio/video data to the multimedia device; wherein the multimedia device proxy server relays audio/video data between the live streaming proxy server and the data transmission proxy server.” Same rationales apply to independent claims 10 and 19. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/ZI YE/Primary Examiner, Art Unit 2455